LAVERY, J.,
dissenting. I disagree with the majority’s conclusion that the trial court should have instructed the jury on larceny in the sixth degree. I agree with the trial court’s decision not to deliver the charge based on the third and fourth prongs of Whistnant.
“A defendant is entitled to an instruction on a lesser offense if, and only if, the following conditions are met: (1) an appropriate instruction is requested by either the state or the defendant; (2) it is not possible to commit the greater offense, in the manner described in the information or bill of particulars, without having first committed the lesser; (3) there is some evidence, introduced by either the state or the defendant, or by a combination of their proofs, which justifies conviction of the lesser offense; and (4) the proof on the element or elements which differentiate the lesser offense from the offense charged is sufficiently in dispute to permit *789the jury consistently to find the defendant innocent of the greater offense but guilty of the lesser.” State v. Whistnant, 179 Conn. 576, 588, 427 A.2d 414 (1980).
Our Supreme Court has determined “that in order to meet the third prong of the Whistnant test, there must be sufficient evidence, introduced by either the state or the defendant, or by a combination of their proofs, to justify a finding of guilt of the lesser offense.” State v. Rasmussen, 225 Conn. 55, 67-68, 621 A.2d 728 (1993). Furthermore, our Supreme Court has rejected the contention “that the presentation of an abstract theory in a request to charge or the mere introduction of some evidence satisfies the third condition of Whistnant.” Id., 67.
It is well established that the element differentiating robbery from larceny is the use or threatened immediate use of physical force. State v. Collins, 45 Conn. App. 6, 10, 692 A.2d 865 (1997). The record is replete with evidence that the defendant used force in the commission of this offense and there is no testimony by any witness that the defendant did not use force. There was testimony from two eyewitnesses that the defendant and Karem Shaham fought when Shaham tried to prevent the defendant from stealing his merchandise. Shaham, himself, testified that the defendant pushed and punched him and threatened to strike him in the head with a liquor bottle. The defendant did not refute this evidence, but instead chose to challenge the identity of the perpetrator.
Furthermore, the defendant’s contention that any use of force on his part was merely an attempt to escape rather than to retain the property he had stolen has no basis in the evidence. According to the evidence found in the record, the struggle between Shaham and the defendant began in the store and continued in the parking lot. Shaham testified that the defendant did not want *790him to grab the liquor bottle tucked in the defendant’s pants, and that the defendant threatened to hit him with the bottle to prevent him from taking it.
Pursuant to the fourth prong of Whistnant, the elements differentiating the lesser included offense from the charged offense must be sufficiently in dispute to permit the jury to find the defendant not guilty of the greater offense but guilty of the lesser. State v. Manley, 195 Conn. 567, 574-75, 489 A.2d 1024 (1985). The defendant may place a matter in dispute either through cross-examination or through evidence presented as part of his case. Id., 578.
I agree with the trial court’s conclusion that there was no actual dispute over whether force was used in the commission of this theft. The defendant’s testimony did not conflict with the state’s witnesses. Moreover, the defendant did not place the element of force in dispute through the cross-examination of the state’s witnesses. Although Arlene Wall, who was in the store during the incident, testified that she did not see what occurred outside the store, her inability to observe the violent exchange between Shaham and the defendant did not put this element in dispute. Furthermore, Wall did testify that she observed Shaham and the defendant exchanging words and saw the defendant push Shaham away when they were all inside the store. William Revis’ testimony was also corroborative of Shaham’s version of events.
Our Supreme Court has held that “the trial court, in making its determination whether the proof is ‘sufficiently in dispute,’ while it must carefully assess all the evidence whatever its source, is ‘not required to put the case to the jury on a basis [of a lesser included offense] that essentially indulges and even encourages speculations as to [a] bizarre reconstruction [of the evidence].’ United States v. Sinclair, 444 F.2d 888, 890 *791(D.C. Cir. 1971).” State v. Manley, supra, 195 Conn. 579-80.
Therefore, I respectfully dissent from the majority opinion because the defendant failed to sustain his burden of meeting the third and fourth prongs of Whistnant.
I would affirm the judgment of the trial court.